United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Westfield, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1434
Issued: February 21, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 31, 2011 appellant filed a timely appeal of the March 18, 2011 merit decision of
the Office of Workers’ Compensation Programs (OWCP) denying his schedule award claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant is entitled to a schedule award.
On appeal, appellant contends that his attending physician’s opinion that he has reached
maximum medical improvement and has a 20 percent disability is sufficient to establish his
entitlement to a schedule award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 14, 2004 OWCP accepted that appellant, then a 52-year-old letter carrier,
sustained aggravated degenerative joint disease and hallux valgus of the right foot, and
aggravated pain in the right limb causally related to carrying heavy mail and walking at work as
a letter carrier.
On June 10, 2010 appellant filed a claim for a schedule award. In an October 11, 2010
medical report, Dr. Suzan F. Campbell, an attending Board-certified podiatrist, indicated that she
had not treated appellant in two years since he had been battling kidney cancer which had left
him with some numbness in his left heel and side of the foot. She advised that he had severe
degenerative joint disease and limited range of motion in the first and second toes. Appellant
also had hammertoe as the second toe contracted over the first toe. He experienced a burning
sensation in the first metatarsophalangeal (MP) joint and ball of the foot. The hallux abduct
valgus deformity had worsened on appellant’s left foot. However, due to his cancer he was not a
surgical candidate at that time. Dr. Campbell stated that appellant was unable to stand or walk
more than 10 minutes without pain. Appellant could stand three seconds on each foot, single
support. Although his right foot had no bony deformities, the neuropathy in his feet made it
difficult for him to perform any jobs that required standing or walking. Dr. Campbell concluded
that appellant had reached maximum medical improvement and that he was 20 percent disabled
due to his bilateral foot condition.
By letter dated December 13, 2010, OWCP requested that appellant submit medical
evidence from an attending physician regarding the extent of his permanent impairment due to
his work-related conditions, which should include a finding that he had attained maximum
medical improvement, and provide a detailed description of the impairment and a schedule
award rating according to the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides).
In a January 11, 2011 report, Dr. Campbell noted that appellant could not move both of
his big and second toes. Appellant underwent right foot surgery on July 2, 2003 due to pain on
ambulation and degenerative joint disease of the first MP joint with hammertoes and overlapping
second and third toes. Although the surgery corrected the deformity, he had no relief from pain.
Appellant was unable to walk more than one-quarter of a mile without experiencing numbness
and pain in his feet. He could stand three seconds on each foot, single support. Dr. Campbell
advised that appellant had no atrophy or ankylosis, just numbness in the area of the toes. A
magnetic resonance imaging scan revealed no neuroma, just fluid between the metatarsals.
Dr. Campbell advised that appellant had reached maximum medical improvement.
By letter dated February 4, 2011, OWCP advised Dr. Campbell that her medical reports
were insufficient to establish appellant’s claim. It requested that she submit a report which
included a finding that he had attained maximum medical improvement, and provided a detailed
description of the impairment and a schedule award rating according to the sixth edition of the
A.M.A., Guides.
In a March 1, 2011 letter, appellant advised OWCP that according to Dr. Campbell she
had already answered all of its questions.

2

Appellant resubmitted reports from Dr. Campbell that were of record prior to the filing of
his June 10, 2010 Form CA-7. In a September 21, 2004 work capacity evaluation, Dr. Campbell
advised that he could not perform his usual work duties due to arthritis and lack of motion in his
feet. Appellant could work eight hours per day with restrictions. In a September 26, 2008
report, Dr. Campbell advised that his bilateral foot degenerative joint disease with hallux valgus
and hammertoes was aggravated by his work duties. She concluded that appellant’s disability
for work since July 2, 2003 was due to his bilateral foot condition and work duties.
A May 24, 2004 progress note from a physical therapist stated that appellant had
continuing complaints of pain on ambulation and tenderness of the second toe, weakness and
decreased range of motion. Appellant had small gains in active motion of the second toe. He
had achieved maximum gains of physical therapy. It was recommended that appellant be
discharged from such treatment.
In a March 18, 2011 decision, OWCP denied appellant’s claim for a schedule award. It
found that he failed to submit sufficient medical evidence to support his claim.
LEGAL PRECEDENT
The schedule award provision of FECA,2 and its implementing federal regulations,3 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members, functions and organs of the body.
FECA, however, does not specify the manner by which the percentage loss of a member,
function or organ shall be determined. To ensure consistent results and equal justice for all
claimants under the law, good administrative practice requires the use of uniform standards
applicable to all claimants.4 The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.5 Effective May 1, 2009,
OWCP adopted the sixth edition of the A.M.A., Guides6 as the appropriate edition for all awards
issued after that date.7
A claimant seeking compensation under FECA has the burden of establishing the
essential elements of his claim by the weight of the reliable, probative and substantial evidence.8
A claimant seeking a schedule award therefore has the burden of establishing that his accepted

2

Id. at § 8107.

3

20 C.F.R. § 10.404.

4

Ausbon N. Johnson, 50 ECAB 304 (1999).

5

Supra note 2.

6

A.M.A., Guides (6th ed. 2009).

7

Federal (FECA) Procedure Manual, Part 3 -- Claims, Schedule Awards, Chapter 3.700, Exhibit 1
(January 9, 2010).
8

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

3

employment injury caused permanent impairment of a scheduled member, organ or function of
the body.9
ANALYSIS
OWCP accepted that appellant sustained aggravated degenerative joint disease and hallux
valgus of the right foot and aggravated pain in the right limb while in the performance of duty.
On June 10, 2010 appellant filed a claim for a schedule award. In an October 11, 2010 report,
Dr. Campbell found that he had reached maximum medical improvement and sustained 20
percent impairment due to severe degenerative joint disease, limited range of motion and
hammertoe of the first and second toes and hallux abduct valgus deformity of the left foot and
bilateral foot neuropathy. She did not provide an impairment rating based on the A.M.A.,
Guides. Dr. Campbell failed to identify the pages, tables and grading schemes of the A.M.A.,
Guides used in making appellant’s impairment rating. Her other reports addressed his bilateral
foot conditions, medical treatment and work restrictions and found that he had reached maximum
medical improvement. Dr. Campbell did not address the issue of employment-related
impairment. The Board notes that OWCP has not accepted a left foot condition as employment
related.10 As stated, the instant claim was accepted for aggravated degenerative joint disease and
hallux valgus of the right foot and aggravated pain in the right limb. Dr. Campbell did not
respond to OWCP’s request for additional medical evidence. As appellant has the burden of
proof to establish employment-related impairment, the Board finds that Dr. Campbell’s reports
are of diminished probative value and insufficient to establish his entitlement to a schedule
award.
The progress note from appellant’s physical therapist is of diminished probative value as
a physical therapist is not a “physician” as defined under FECA.11
Appellant has not submitted sufficient medical evidence to establish that, as a result of
his employment injuries, he sustained any permanent impairment to a scheduled member or
function such that he would be entitled to a schedule award. OWCP procedures and the Board
precedent require that the record contain a medical report with a detailed description of the
impairment.12 This description must be in sufficient detail, so that the claims examiner and
others reviewing the file will be able to clearly visualize the impairment with its resulting
restrictions and limitations.13 Appellant has the burden of proof to submit medical evidence
9

E.g., Russell E. Grove, 14 ECAB 288 (1963) (where medical reports from the attending physicians showed that
the only leg impairment was due to arthritis of the knees, which was not injury related, the claimant failed to meet
his burden of proof to establish entitlement to a schedule award).
10

For conditions not accepted by OWCP as being employment related, it is the employee’s burden to provide
rationalized medical evidence sufficient to establish causal relation, not OWCP’s burden to disprove such
relationship. Alice J. Tysinger, 51 ECAB 638 (2000).
11

See 5 U.S.C. § 8101(2); A.C., Docket No. 08-1453 (issued November 18, 2008).

12

See Peter C. Belkind, 56 ECAB 580 (2005); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule
Awards and Permanent Disability Claims, Chapter 2.808.6(c)(1) (August 2002).
13

See A.L., Docket No. 08-1730 (issued March 16, 2009).

4

supporting that he has a permanent impairment of a scheduled member or function of the body.14
As such evidence has not been submitted OWCP properly denied his request for a schedule
award.15
Contrary to appellant’s assertion on appeal, Dr. Campbell’s opinion that he had reached
maximum medical improvement and had a 20 percent disability is not sufficient to establish his
entitlement to a schedule award. As stated, her report was found insufficient to establish
entitlement to a schedule award as she did not evaluate his impairment in accordance with the
sixth edition of the A.M.A., Guides. There is no medical evidence of record supporting such
impairment.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish entitlement to
a schedule award.

14

See Annette M. Dent, 44 ECAB 403 (1993).

15

The Board notes that OWCP did not forward the case to the district medical adviser for review. OWCP’s
procedure manual provides that the claims examiner will ask the district medical adviser to evaluate cases when the
case appears to be in posture for a schedule award determination. As the matter was deemed not to be in posture for
a schedule award determination, OWCP was not required to seek review by the district medical adviser. Federal
(FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.3 (June 2003).

5

ORDER
IT IS HEREBY ORDERED THAT the March 18, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 21, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

